Citation Nr: 0517676	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a skin disorder secondary to exposure 
to Agent Orange.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to muscle group III (left) with 
paresthesia of the left hand, currently rated as 20 percent 
disabling..

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 
to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama.  The RO granted service connection for PTSD and 
assigned a 10 percent rating via a rating action dated 
October 1999.  That rating decision also denied the veteran's 
request for an increased evaluation for his service-connected 
residuals of gunshot wound, muscle group III, and it 
concluded that the veteran had not submitted evidence 
sufficient to reopen his claim seeking entitlement to service 
connection for a skin disorder.  The veteran was notified of 
this action and he submitted a notice of disagreement (NOD) 
in November 1999.

In the veteran's NOD, he expressed disagreement with the 
assignment of the 10 percent evaluation, along with the 
denial of an increased evaluation, and he further insinuated 
that he was suffering from a skin disorder related to his 
exposure to chemical dioxins.  A statement of the case (SOC) 
was issued in May 2000 followed by a supplemental statement 
of the case (SSOC) in October 2000.  It is noted that the SOC 
did not categorize the issues correctly but this was remedied 
through the issuance of the SSOC of October 2000.  The SSOC 
reported that the veteran's PTSD evaluation was increased 
from 10 to 30 percent.  Shortly after the SSOC was issued, 
the veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, dated October 2000, in which he still expressed his 
disagreement with the rating assigned to the gunshot wound 
residuals and PTSD.  The veteran did not mention his skin 
disorder.  The Board believes that October 2000 document 
submitted by the veteran to be, in essence, a VA Form 9, 
Appeal to Board of Veterans' Appeals.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (VA must liberally construe all of 
the veteran's pleadings and address all issues that are 
reasonably raised); but see Talbert v. Brown, 7 Vet. App. 
352, 356 (1995) ("The 'liberal reading' requirement does not 
require the Board to conduct an exercise in prognostication, 
but only requires that it consider all issues reasonably 
raised.").

In September 2001, the RO received from the veteran a VA Form 
8940, Veteran's Application for Increased Compensation Based 
on Unemployability.  The RO subsequently denied the veteran's 
claim for a TDIU in August 2002.  That decision also denied 
entitlement to increased ratings for PTSD and the residuals 
of a gunshot wound.  The veteran, and then his 
representative, subsequently submitted NODs on these three 
issues.  The issues were subsequently perfected in February 
2004.  

The Board therefore finds that four issues are now before it 
and they stem from the RO's decision of October 1999.  With 
respect to the TDIU and PTSD claim, the Board has 
jurisdiction to consider his possible entitlement to a TDIU 
in this appealed claim for an increased rating for PTSD.  The 
Board has this jurisdiction when that issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO expressly addressed the issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  However, the question of TDIU 
entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities that are the subject of 
the increased rating claim.  VAOPGCPREC 6-96.  Here, this is 
indeed the situation.

The issue involving new and material evidence is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  While serving in the Republic of Vietnam, the veteran 
suffered a gunshot wound to the left shoulder.  

3.  The veteran's gunshot residuals include slight 
restrictions on the range of motion of the shoulder and left 
appendage with minimal neurological symptoms extending into 
the left hand.  

4.  The veteran's service-connected PTSD has been shown, 
since the effective date of service connection, to be 
manifested by a level of impairment that more nearly 
approximates severe impairment in the ability to establish or 
maintain effective or favorable relationships with people; 
and severe industrial impairment by the reduction of 
reliability, flexibility, and efficiency levels. 

5.  The record reflects that the veteran completed high 
school, and has experience working as a mill operator and 
aluminum worker.  He last worked full time in April 1999.

6.  The veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment 
in keeping with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a gunshot wound of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.7, 4.55, 4.56, 4.73, 4.104, 
Diagnostic Code 5303 and 8512 (2004).  

2.  The criteria for a disability evaluation of 70 percent, 
but no higher, for the veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 
(2004).  

3.  The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussion in the rating decision of 
October 1999 and August 2002, the statements of the case 
(SOCs), and the supplemental statements of the case (SSOCs).  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence showing that his PTSD was 
producing symptoms and manifestations more severe than 
contemplated by the 30 percent disability rating.  He was 
further informed that that he must provide medical evidence 
indicating that his gunshot wounds residuals qualified for a 
rating in excess of 20 percent.  Additionally, the veteran 
was informed that he must provide evidence indicating that 
his service-connected disabilities were so disabling that 
they prevented him from obtaining and maintaining gainful 
employment.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in December 2003, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claim.  He informed the RO that he was 
receiving treatment from the VA.  The veteran provided the 
requisite information and those documents were obtained, and 
have been included in the veteran's claim folder.  The 
veteran was also given an opportunity to present testimonial 
evidence before the RO and the Board.  It seems clear that 
the VA has given the veteran every opportunity to express his 
opinions with respect to his claims and the VA has obtained 
all known documents and information that would substantiate 
the veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
psychiatric examinations over the course of this appeal.  It 
seems clear to the Board that the VA has attempted to acquire 
a complete and detailed picture of the veteran's mental 
disorder and how that disability affects the veteran's 
ability to obtain and maintain gainful employment.  The same 
is also true with respect to the veteran's disability that 
was caused by the gunshot wound.  

It is recognized by the Board that the veteran has not been 
given notice of all of the laws and regulations governing 
TDIUs nor has he been provided all of the information 
involving TDIUs that would be found in a VCAA letter.  
Nonetheless, in view of the fact that the Board is granting 
the benefit sought on appeal concerning a total disability 
evaluation based on individual unemployability, any defect in 
complying with the duty to notify and the duty to assist is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to legal requirements does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran); see also 38 C.F.R. § 20.1102 (2004) (harmless 
error).

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In letters to the veteran, along with the SOCs, the SSOCs, 
and the other documents associated with the claims, the VA 
informed him of what information he needed to establish 
entitlement to the benefits he has requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice was provided before the RO's most recent transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the 
SOCs and SSOCs, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
issues addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter provided to the 
appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, the SOCs, the SSOCs, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.   

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  See also Mayfield v. Nicholson, 
No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 2005).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOCs, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R., Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2004) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2004) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  With respect to the PTSD issue before the Board, the 
appeal does stem from the veteran's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  For the other disability, 
that involving the gunshot wound residuals, that appeal does 
not stem from an initial grant of service connection and as 
such staged ratings are not for consideration.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

A.  Gunshot Wound Residuals

This is a Vietnam War era veteran who did serve in the 
Republic of Vietnam.  During his service, he received a 
bullet wound to the left shoulder.  The bullet entered over 
the lateral aspect of the scapula and exited approximately 
three inches medially over the medial aspect of the scapula.  
Damage to the bones of the area did not occur but there was 
some residual effect on the nerves stemming down to the left 
hand.  This incident occurred in 1968.

Thirteen years later, in conjunction with a claim to obtain 
VA compensation benefits, the veteran underwent a VA 
examination of the shoulder.  This examination occurred in 
October 1981.  Medical records prior to that examination are 
not of record.  The examiner noted that the veteran's 
dominant appendage was that of the right arm.  Upon 
examination, the doctor found a well healed, six centimeter 
scar over the upper aspect of the left scapula.  Tenderness 
of the scar or over the scapula was not observed.  The 
shoulder, arm, and fingers were found to have full range of 
motion.  Muscle strength was found to be normal in the 
shoulder, left arm, fingers, and hand.  Nevertheless, there 
was some decreased sensation to pinprick in the fingers of 
the left hand.  The doctor diagnosed the veteran as suffering 
from the residuals of a gunshot wound to the left shoulder 
with a small degree of residual neurological deficit in the 
left arm and hand.  However, the doctor also opined that the 
injury did not or would not affect his ability to work.  

A VA muscle examination was performed in May 2002.  Before 
the examination, the veteran claimed that the wound 
restricted his movement fifteen percent when the weather was 
bad.  X-ray films were produced which failed to show damage 
to any bones of the shoulder or left arm.  The examiner did 
not find any damage to the tendons or muscles of the 
shoulder.  Muscle strength of the shoulder was good and the 
restrictions in the range of motion were minimal.  There were 
no limitations by pain or weakness or fatigability.  Although 
the veteran claimed that he had some numbness in the hand, 
the examiner did not specifically make comments on this 
assertion.  The examiner did note the minimal restriction on 
movement along with some pain.  However, the examiner also 
stated that the veteran's ability to work was not impinged by 
his wound.  

Another examination was performed in December 2003.  This 
examination was a general medical examination and it mirrored 
the previous examination.  Again, it indicated that the 
veteran's ability to work was not affected by the wound 
residuals.  

As noted above, the veteran's VA clinical records have been 
obtained and included in the claims folder for review.  
Nearly all of those records involve the veteran's treatment 
for his psychiatric disorder along with treatment for various 
addictions.  More importantly, they do not indicate that the 
veteran received specific treatment for the shoulder wound or 
for the minimal numbness in his hand.  

Nevertheless, the veteran asserts that he should be assigned 
separate ratings for the disability resulting from the wound.  
He claims that he should be receiving a separate rating for 
the shoulder injury and a separate evaluation for the 
numbness in his hand.  He also asserts that he experiences 
pain.  

The veteran's disability has been rated in accordance with 38 
C.F.R. Part 4, Diagnostic Codes 5303 and 8512 (2004).  
Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2004).  
Because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 are not applicable.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2004).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  38 C.F.R. Part 4 (2004).  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent disability rating.  
A 40 percent rating is warranted when there is limitation of 
motion to 25 degrees from the side.  Under Diagnostic Code 
5203, for impairment of the clavicle or scapula in the major 
or minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  
38 C.F.R. Part 4, Diagnostic Code 5203 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004). 

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (2004) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59 
(2004).

The other rating criteria used in this case is 38 C.F.R. Part 
4, Diagnostic Code 8512 (2004), which states that anesthesia 
of the left lower radicular group (i.e. disabilities 
pertaining to muscles of the hand and flexors of the wrist 
and fingers) will be assigned a 20 percent disability 
evaluation where there is mild incomplete paralysis.  If 
there is moderate incomplete paralysis of the nondominant 
hand, then a 30 percent evaluation will be assigned.  If 
there is severe incomplete paralysis, a 40 percent evaluation 
will be awarded.  Finally, when there is complete paralysis 
of all of the intrinsic muscles of the hand and some or all 
of flexors of wrist and fingers, then a 60 percent evaluation 
will be assigned.  

The Rating Schedule generally provides that neurological 
conditions and the residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, sensory 
or mental function.  This includes complete or partial loss 
of use of one or more extremities and disturbances of gait.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  Partial loss of use of one 
or more extremities from neurological lesions should be rated 
by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. §§ 4.120, 4.124a 
(2004).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note (2004).  Neuritis, cranial 
or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (2004).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2004).

The medical evidence indicates that the veteran suffers from 
slight to minimal restriction of movement of the shoulder and 
arm.  Moreover, the medical documents suggest that the amount 
of paralysis is minor and has only affected a portion of the 
hand.  The paralysis is incomplete and it has not affected 
all of the muscles of the hand, wrist, and fingers.  The 
medical evidence does not indicate or even suggest that there 
has been a decrease in muscle mass of the left shoulder, arm, 
or hand.  

Considering all of the evidence, the Board finds it 
reasonable to conclude that the manifestations associated 
with the veteran's gunshot wound residuals clearly define the 
criteria for an evaluation in excess of 20 percent rating has 
not been evidenced by the record.  Accordingly, an increased 
evaluation is not warranted.  While the Board considered the 
doctrine of affording the veteran benefit of any existing 
doubt with regard to this element of the appeal, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 
(2004).

The Board adds that an additional disability evaluation is 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); 67 
Fed. Reg. 49,590 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (July 
31, 2002) (the amended rating criteria for scars, effective 
from August 30, 2002).  In this instance, the veteran has a 
scar on left posterior shoulder, and it measures 15 by 3 
centimeters.  Despite the size of the scar, it has been noted 
to be well healed, not tender, and adhesions as a result of 
the scar have not been reported.  Although the veteran has 
slight, barely measurable limitation of function of the left 
shoulder, such limitation is not attributable to the scar.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scar on the left shoulder 
as a residual of a gunshot wound.  

Additionally, 38 C.F.R. § 3.321(b)(1) (2004) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the left shoulder gunshot wound residuals 
causes marked interference with employment or necessitated 
frequent hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2004) is not appropriate.

B.  PTSD

The record reflects that service connection for PTSD was 
granted by the RO in a rating decision issued in October 
1999.  The RO assigned a disability evaluation of 10 percent 
in accordance with the rating criteria found at 38 C.F.R Part 
4, Diagnostic Code 9411 (1999).  Since that time, the 
disability evaluation has increased from 10 to 30 percent.  
The veteran asserts that the 30 percent disability rating 
assigned does not adequately compensate the veteran for the 
severity and symptoms produced by his psychiatric disorder.  

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2004).  The regulations at 38 
C.F.R. § 4.130 (2004) establish a general rating formula for 
mental disorders.  The formula assesses disability according 
to the manifestation of particular symptoms, providing 
objective criteria for assigning a disability evaluation.  
Under the criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (2004).

A review of the record shows that over the course of this 
appeal, the veteran obtained treatment from the Tuscaloosa VA 
Medical Center.  The claims folder contains repeated 
counseling sessions from 1999 to 2004.  They also indicate 
that the veteran has undergone intensive therapy in months 
durations on two different occasions.  During the course of 
the counseling, the veteran has complained about anxiety, 
depression, nightmares, restlessness, mood swings, and panic 
attacks.  

An example of the veteran's initial treatment can be found in 
a record from November 1999.  Although the veteran's Global 
Assessment of Functioning (GAF) Score was listed as 60, the 
examiner classified the veteran's condition as severe with 
the veteran's PTSD having significant impact on his 
interpersonal relationships, along with social isolation and 
avoidance.  While the veteran had other nonservice-connected 
physical ailments, the record seems to indicate that the 
veteran's overwhelming disability was his PTSD.  

Another VA psychiatrist, who was involved with the VA PTSD 
Program, wrote in April 2000, wrote that the veteran would 
"probably never reach his full potential in employment due 
to his severe and continuing PTSD symptoms."  She noted that 
despite the veteran's compliance with treatment 
recommendations, he was becoming increasingly symptomatic and 
unable to function safely and effectively in the workplace.  

Shortly after the above note, the veteran was examined in 
conjunction with his claim.  Said examination occurred in May 
2000.  The examination report provided a review of the 
veteran's previous treatment.  Additionally, it noted that 
the veteran was complaining of intrusive thoughts, occasional 
nightmares, and alienation.  He stated that he was unable to 
be close with others.  When examined, the doctor reported 
that the veteran's mood was depressed, his impulse control 
severely impaired, and his short-term memory impaired.  The 
doctor further stated that the veteran's symptoms appeared to 
be frequent and severe, that he was totally socially 
isolated, and classified the veteran's disability as severe.  

The veteran was back in the hospital in June 2001.  At that 
admission, the veteran was given a GAF score of 45.  It was 
noted that the veteran was hospitalized because of the 
"stress" caused by his PTSD.  Eighteen months later, in 
January 2003, the veteran was again receiving treatment at 
the VA.  Again his GAF was rated as 45.  At the end of the 
calendar year, in December 2003, the veteran sat for another 
VA PTSD Examination.  At that time, a GAF score of 55 was 
assigned.  

An overall view of the veteran's various treatment records 
along with the numerous VA PTSD examinations that have been 
accomplished over the years indicates that the veteran has 
suffered from short-term memory loss and depression.  These 
same records show irrational and flawed judgment, depression, 
anxiety, isolation, alienation, nightmares, flashbacks, and 
hypervigilance.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows assignment of GAF scores ranging 
from 45 to 60.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2004), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 70 percent 
for PTSD, but no higher.  The various VA examinations 
accomplished since 2000 have noted depression and anxiety.  
The veteran does not have social relations with family 
members and there is no indication that he is capable of 
establishing social contacts with others.  Moreover, while 
the VA examiners have continuously reported that the veteran 
is unable to work due to his PTSD, the medical records have 
not insinuated that the veteran has been acting grossly 
inappropriate or violent to himself or others.  

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is conclusive.  
The veteran has not been capable of employment during the 
course of this appeal.  It is further worth noting that 
despite the veteran's social and industrial handicaps, the 
veteran has been and currently is capable of maintaining his 
personal hygiene, he has not suffered from hallucinations or 
delusions, and he is oriented to time and place.  

Thus, it is the conclusion of the Board that the veteran's 
overall disability picture indicates that a 70 percent 
evaluation, but no higher, should be assigned for PTSD.  38 
C.F.R. § 4.7 (2004).  Hence, the veteran's claim is granted.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2004) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Although the evidence of record does indicate the veteran has 
been hospitalized for his PTSD and there is an indication 
that it causes a marked interference with employment, the 
hospitalization and work restrictions have not produced 
symptoms so unusual as to render impractical the schedular 
rating criteria.  Moreover, while the veteran's PTSD has had 
an adverse effect on his employment, the schedular rating 
criteria are designed to take such factors into account.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


II.  Individual Unemployability

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service-
connected disability (TDIU).  The veteran is receipt of 
benefits for PTSD, now rated as 70 percent disabling, and the 
residuals of a gunshot wound to the shoulder, rated as 20 
percent disabling.  The combined rating is 80 percent.  The 
veteran contends that he is unable to maintain substantially 
gainful employment as a result of his PTSD.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2004) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2004).

The veteran does meet the schedular requirements for a total 
disability rating based on individual unemployability.  The 
veteran has been granted service connection for two 
disabilities, and one of those disabilities has been assigned 
a rating of 60 percent or greater.  

The term "substantially gainful occupation" was discussed 
by the Court, in Faust v. West, 13 Vet. App. 342 (2000).  
Although 38 C.F.R. § 4.16(a) (2004) does not specifically 
define what substantially gainful employment is, it does 
provide that "marginal employment" is not substantially 
gainful employment, and thus implies that employment that is 
more than marginal may be considered to be "substantially 
gainful employment".  Id. at 355-56; citing Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for 
the purposes of § 4.16(a), "substantially gainful employment 
. . . . suggests a living wage").  The Court also noted that 
Social Security Administration regulations define 
"substantially gainful activity" as "work that -- (a) 
involves doing significant productive physical or mental 
duties; and (b) is done . . . for pay or profit", 20 C.F.R. 
§ 404.1509, and held that where, the veteran became employed, 
as shown by clear and convincing evidence, at a substantially 
gainful occupation -- i.e., one that provides annual income 
that exceeds the poverty threshold for one person, such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust, 13 Vet. App at 355-56.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2004).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2004).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2004).

Upon reviewing the veteran's case, the Board finds that the 
reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], 
et. al., does apply to this case.  [The established VA policy 
is that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
Id.]  The medical record clearly contains repeated statements 
from various health care professionals that indicate that the 
veteran is unemployable as a result of his service-connected 
disabilities.  The record does not contain any medical 
records that would fully contradict the veteran's written 
statements that he is unable to work as result of his PTSD.

The Board would point out that the record even contains a 
note from a health care professional insinuating that it 
would be dangerous to the veteran, and perhaps his co-
workers, if he pursued employment.  It is the Board's opinion 
that because of his repeated treatments for his psychiatric 
disorder, along with the various manifestations and 
complaints caused by his disability, it would be unlikely 
that the veteran would be able to procure a job that would 
reasonably accommodate numerous days off for the care and 
treatment of said disability.

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's addictions and nonservice-
connected disabilities, the Board concludes that the totality 
of the evidence in the file appears to be at least in 
approximate balance.  As the Board is unable to conclude that 
the preponderance of the evidence is against the claim, the 
claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 
4.16 (2004), it is the decision of the Board that the 
veteran's service-connected disabilities render him unable to 
attain and maintain gainful employment, and a total 
disability rating for compensation based on individual 
unemployability due to his service-connected disorders is 
warranted.


ORDER

An increased evaluation for the residuals of a gunshot wound 
to muscle group III (left) with paresthesia of the left hand 
is denied.

An initial 70 percent disability evaluation for PTSD is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

TDIU due to the veteran's service-connected disabilities is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


REMAND

Because the Board has found that the issue involving new and 
material evidence is on appeal and under its jurisdiction, 
this issue must be remanded so that the RO may meet its 
obligations with respect to the Veterans Claims Assistance 
Act of 2000 (VCAA) [38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004). See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004), as well 
as VAOPGCPREC 7-2004, are fully complied 
with and satisfied as to the issue of 
whether new and material evidence has 
been submitted sufficient to reopen the 
veteran's claim for entitlement to 
service connection for a skin disorder 
secondary to exposure to Agent Orange.  
In particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
a new and material claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting this 
issue.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


